I attest to the accuracy and
                                                        integrity of this document
                                                          New Mexico Compilation
                                                        Commission, Santa Fe, NM
                                                       '00'05- 15:43:25 2013.01.24
Certiorari Denied, December 5, 2012, No. 33,831

       IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

Opinion Number: 2013-NMCA-015

Filing Date: August 29, 2012

Docket No. 29,853

BOARD OF COUNTY COMMISSIONERS
OF THE COUNTY OF BERNALILLO,

       Plaintiff-Appellant,

v.

IVAN BENAVIDEZ,

       Defendant-Appellee.

APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
Robert M. Schwartz, District Judge

Jeffrey S. Landers, Bernalillo County Attorney
Eric W. Schuler, Assistant County Attorney
Natalia R. Sanchez, Assistant County Attorney
Albuquerque, NM

for Appellant

Joshua R. Simms, P.C.
Joshua R. Simms
Albuquerque, NM

for Appellee

                                         OPINION

BUSTAMANTE, Judge.

{1}     At issue in this case is whether counties may enact ordinances which conflict directly
with state statutes reflecting the State of New Mexico’s free range or “fence-out” approach
to livestock management. Holding that they cannot, we affirm the district court’s dismissal

                                              1
of the criminal complaint filed against Defendant Ivan Benavidez by the County of
Bernalillo.

BACKGROUND

{2}     The County filed a criminal complaint in the Metropolitan Court against Benavidez
asserting that he “[d]id allow six cattle to run at large on John Dantis Road, SW and on
Metropolitan Detention Center property,” contrary to Bernalillo County, N.M., Code of
Ordinances ch. 6, art. VI, § 6-53 (2009) of the Bernalillo County Code. Section 6-53 is part
of the Bernalillo County Ordinance generally addressing animals. Section 6-53(a)—the
specific part of the ordinance applicable here—provides that:

       (a)     It is unlawful for a person to allow or permit any animal to run at
       large in or on any alley, street, sidewalk, vacant lot, public property, other
       unenclosed place in the county, or private property without the permission
       of the property owner.

{3}     Benavidez filed a motion to dismiss arguing that Section 6-53(a) conflicted with state
law reflecting New Mexico’s free range—or “fence-out”—approach to livestock
management. Benavidez asserted that he and his family have been running cattle on the west
side of the county “for over 50 years” and that his family had leased land from Westland
Corporation which extended over “9 mile hill,” including the land surrounding the
Metropolitan Detention Center (MDC). In response, the County argued that it had the
authority to enact Section 6-53(a) pursuant to its general police power. It also argued that
the ordinance did not conflict with state law and, if it did, the parts applicable to Benavidez
were severable and enforceable. The Metropolitan Court agreed with Benavidez and
dismissed the complaint with prejudice.

{4}     The County appealed to the district court where the parties made essentially the same
arguments to the same effect: that is, the district court also granted Benavidez’ motion to
dismiss. In the district court, the County stipulated that the “lands in question in this cause
are not within the boundaries of an incorporated or unincorporated municipality, nor are they
located in a conservancy district or military base.”

ANALYSIS

{5}   Given that we are presented with issues of pure law, our standard of review is de
novo. Smith v. Bernalillo Cnty., 2005-NMSC-012, ¶ 18, 137 N.M. 280, 110 P.3d 496.

{6}     The County concedes that New Mexico follows the open range model of livestock
management. The common law of England required animal owners to keep their stock
confined and imposed liability on owners for harm caused by animals running at large.
Sears v. Fewson, 15 N.M. 132, 135, 103 P. 268, 268 (1909). New Mexico—along with most
of the western states—did not recognize or follow the English rule. Rather, in New Mexico,

                                              2
livestock are allowed to run at large without responsibility for their trespass on the
unenclosed property of others. Hill v. Winkler, 21 N.M. 5, 11-14, 151 P. 1014, 1016-17
(1915). The County itself notes in its briefing that “[t]his rule, which is commonly known
as ‘fence[-]out,’ was codified in a series of statutes enacted over a period of decades.” The
most direct expression of the Legislature’s adoption of the free range approach to livestock
management are NMSA 1978, Section 77-16-1 (1909) and NMSA 1978, Section 66-7-
363(C) (1978). Section 77-16-1, enacted in 1909, gave statutory voice to the common law
“fence-out” rule noted in Hill, by requiring land owners to construct a fence meeting
statutory standards to protect their property from livestock. Section 77-16-1 provides:

       Every gardener, farmer, planter or other person having lands or crops that
       would be injured by trespassing animals, shall make a sufficient fence about
       his land in cultivation, or other lands that may be so injured, the same to
       correspond with the requirements of the laws of this state prescribing and
       defining a legal fence.

Thus, absent a proper fence, a landowner living in an area where the running of livestock is
lawful had no claim for damages caused by livestock unless the trespass was proven to be
willful. 21 N.M. at 13, 151 P. at 1016; Stewart v. Oberholtzer, 57 N.M. 253, 256, 258 P.2d
369, 370-71 (1953).

{7}    Section 66-7-363(C) constitutes a relatively recent affirmation by the Legislature of
its commitment to the free range approach to running of livestock. Section 66-7-363(C)
provides:

       Owners of livestock ranging in pastures through which unfenced roads or
       highways pass shall not be liable for damages by reason of injury or damage
       to persons or property occasioned by collisions of vehicles using said roads
       and highways and livestock or animals ranging in said pastures unless such
       owner of livestock is guilty of specific negligence other than allowing his
       animals to range in said pasture.

This section was enacted in 1966 in apparent direct response to our Supreme Court’s
decision in Grubb v. Wolfe, 75 N.M. 601, 408 P.2d 756 (1965). In Grubb—handed down
on December 13, 1965—our Supreme Court held that the “early day ‘open range’ rule which
relieved an owner of livestock from any duty to keep his animals off a public highway”
would no longer prevail. Id. at 605, 408 P.2d at 759. Instead the Supreme Court held that
“the owner or keeper of livestock capable of doing harm from this source of danger owes a
duty of reasonable care to prevent them from wandering unrestrained on the public way.”
Id. at 607, 408 P.2d at 760 (internal quotation marks and citation omitted). Within three
months, the Legislature enacted what is now codified as Section 66-7-363 reinstating the
common law rule. 1966 N.M. Laws, ch. 44, § 2.

{8}    The County admits that enforcement of Section 6-53 requires all owners to fence-in

                                             3
their livestock in all unincorporated areas of the County, which “is not required under state
statute.” This admission on its face would seem to sound the death knell of Section 6-53(a).
But, the County argues, Section 6-53 is not expressly or implicitly preempted by state statute
and, in the absence of preemption, the general police power given to it by NMSA 1978, §
4-37-1 (1975) is sufficient to support adoption of Section 6-53(a). We disagree.

       Section 4-37-1 provides:

               All counties are granted the same powers that are granted
       municipalities except for those powers that are inconsistent with statutory or
       constitutional limitations placed on counties. Included in this grant of
       powers to the counties are those powers necessary and proper to provide for
       the safety, preserve the health, promote the prosperity and improve the
       morals, order, comfort and convenience of any county or its inhabitants. The
       board of county commissioners may make and publish any ordinance to
       discharge these powers not inconsistent with statutory or constitutional
       limitations placed on counties.

The County asserts that the provision granting counties “the same powers that are granted
municipalities” gives it the authority to enact Section 6-53(a) because municipalities are
specifically given the power to “prohibit the running at large of any animal within the
boundary of the municipality.” NMSA 1798, § 3-18-3(A)(2) (1971). We note that the
municipal power to prohibit animals running at large is consistent with the state statute
prohibiting animals from running “at large within the limits of any city, town or village
incorporated or unincorporated.” NMSA 1978, Section 77-14-35 (1999) (making it a
misdemeanor to allow livestock to run at large within municipal boundaries).

{9}      The specificity and consistency of Sections 3-18-3(A)(2) and 77-14-35 argue against
the County’s position because there is no comparable provision preventing livestock from
running at large outside of municipalities; that is, in unincorporated areas of the State’s
counties.     Rather, as the County itself accurately catalogs, there are statutes
specifically—and narrowly—describing areas in which and methods by which counties are
allowed to limit the free range default law. For example, NMSA 1978, Section 77-14-4
(1989) allows boards of county commissioners to “prohibit the running at large of livestock
within the limits of any conservancy or irrigation district organized under the laws of the
state, and within any portion of a military reservation or enclave . . . situate . . . in such
county.” The County stipulates that MDC and Dantis Road are not within any conservancy
district or military reservation.

{10} Similarly, state statutes allow for the creation by counties of “herd law districts.” See
NMSA 1978, §§ 77-12-1 to -12 (1923, as amended through 1999). Section 77-12-2
describes a procedure by which landowners can ask a county to create a herd law district.
Once a herd law district is “declared,” the fence-out approach to damage by livestock is
reversed; that is, a person suffering harm may collect damages even if he does not have a

                                              4
proper fence erected. Section 77-12-5. There are no other statutory provisions directly
addressing county authority to enact ordinances limiting free running of livestock.

{11} We distill from these provisions no intent by the Legislature to allow counties the
general power to disallow the free running of livestock in unincorporated or open areas of
their jurisdictions. The intent and effect of Section 6-53(a) is to do precisely that. As such,
it is directly contrary to—or inconsistent with—state law and thus beyond the County’s
authority. See § 4-37-1.

{12} The County relies on a case from Idaho in support of its arguments. Benewah Cnty.
Cattlemen’s Ass’n, Inc. v. Bd of Cnty. Comm’rs of Benewah Cnty., 668 P.2d 85 (1983).
Benewah is distinguishable. While the Idaho provisions describing county powers are
similar to New Mexico’s, other provisions are too different from New Mexico’s to provide
any guidance. For example, the Benewah Court concluded that Idaho’s herd law districts
could not be created in open range lands and thus precluded the county there from enacting
a “fence-in” ordinance which applied to open range within its boundaries. 668 P.2d at 89.
This limitation on the creation of herd law districts simply does not apply in New Mexico.
In addition, we agree with the dissent in Benewah that the majority took an improperly
narrow view of state law when it ignored the general law of open range in Idaho. Id. at 92-
93 (Bistline, J., dissenting). We agree with the dissent’s analysis in Benewah. That analysis,
unsurprisingly, tracks ours.

CONCLUSION

{13} Concluding that a bit of the Wild West survives in New Mexico, we affirm the
district court.

{14}   IT IS SO ORDERED.
                                               ____________________________________
                                               MICHAEL D. BUSTAMANTE, Judge

WE CONCUR:

____________________________________
CYNTHIA A. FRY, Judge

____________________________________
J. MILES HANISEE, Judge

Topic Index for Bernalillo Bd. of Co. Comm'rs v. Benavidez, No. 29,853

AGRICULTURE
Animals and Livestock


                                              5
APPEAL AND ERROR
Standard of Review

GOVERNMENT
Counties
Ordinances

PROPERTY
Fences and Party Walls

STATUTES
Conflicting Statutes




                         6